DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4 and 12-15 are currently pending.  
Please note:  When submitting amendments, please submit with black or dark font, not other colors which are not able to be properly scanned.  Per 37 C.F.R. 1.52 (a) (1) (iv) and (v) submissions must be legible, and legibility includes the ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality. See MPEP 608.01.
Any future submissions that have illegible font colors will receive a notice of non-compliant amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of impingement apertures has a star shape, a comma shape, or an oval shape of claims 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 4 shows a plurality of impingement apertures which are all of the claimed crescent-shape, but Figure 4 and the other figures do not show a plurality of impingement apertures of any of the other claimed shapes. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  
claim 14:  in line 3 “extends” should be – that extends --.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al. 20140238028.

Regarding independent claim 1, Yamane discloses a combustor (40 Fig. 13B para. 0084) for use in a gas turbine engine (regarded as intended use where the combustor of Yamane is capable of use in a gas turbine engine especially since a turbine blade 30 in Fig. 13A and para. 0044 is also disclosed), the combustor comprises: 
a heat shield panel (41 Fig. 13B which corresponds to 10 in Fig. 1A per para. 0087) having a first surface (surface of 10 in Fig. 1A facing away from opposing wall 20) and a second surface (surface of 10 facing opposing wall 20) opposite the first surface of the heat shield panel (second surface of 10 is opposite the first surface of 10 in Fig. 1); and 
a combustor shell (42 Fig. 13B which corresponds to 20 in Fig. 1A per para. 0087) having an inner surface (surface of 20 facing 10 in Fig. 1A) and an outer surface (surface of 20 facing away from 10 in Fig. 1A) opposite the inner surface (outer surface of 20 is opposite the inner surface of 20 in Fig. 1A), the inner surface of the combustor shell and the second surface of the heat shield panel being in a facing spaced relationship (inner surface of 20 faces second surface of 10 in annotated Fig. 1A) defining an impingement cavity (labeled in annotated Fig. 1A) therebetween, 
wherein the combustor shell further comprises a plurality of impingement apertures (2 Fig. in 1A, 2A in Fig. 2A para. 0048, 0093) that have a nonaxisymmetric shape (oval 2A in Fig. 2A para. 0066, where an oval is a nonaxisymmetric shape) a plurality of apertures 2 is shown in Fig. 1A and per para. 0010 “at least one flat impingement hole of which the opening width in the flow direction of a crossflow in the gap between the cooling target and the opposing member is greater than the opening width in a direction orthogonal with the flow direction of the crossflow in the gap” indicates a plurality and an oval has a width in the flow direction of a crossflow which is greater than the width in a direction orthogonal with the flow direction as shown in Fig. 2A such that a plurality of oval apertures is disclosed), 
wherein the plurality of impingement apertures perpendicularly extend from the outer surface to the inner surface through the combustor shell (impingement apertures 2 perpendicularly extend from the outer surface to the inner surface through 20 as shown in Fig. 1A), and 
wherein the plurality of impingement apertures has a crescent-shape, a star shape, a comma shape, or an oval shape (the plurality of impingement apertures has an oval shape; a plurality of apertures 2 is shown in Fig. 1A and per para. 0010 “at least one flat impingement hole of which the opening width in the flow direction of a crossflow in the gap between the cooling target and the opposing member is greater than the opening width in a direction orthogonal with the flow direction of the crossflow in the gap” indicates a plurality and an oval has a width in the flow direction of a crossflow which is greater than the width in a direction orthogonal with the flow direction as shown in Fig. 2A such that a plurality of oval apertures is disclosed, and “a plurality of impingement holes” is also disclosed in para. 0091 and para. 0093 indicates 2A is an impingement hole).

    PNG
    media_image1.png
    258
    540
    media_image1.png
    Greyscale

Regarding claim 2, Yamane further discloses wherein the nonaxisymmetric shape of each of the plurality of impingement apertures extends from the outer surface to the inner surface through the combustor shell (as shown in Fig. 1A the nonaxisymmetric shape of the impingement apertures extends from the outer surface to the inner surface of 20 as the cross section is consistent from the outer surface to the inner surface).

Regarding claim 3, Yamane further discloses wherein at least one of the plurality of impingement apertures has only one wall that extends from the outer surface to the inner surface through the combustor shell (an oval aperture has one wall which extends from the outer surface to the inner surface through 20).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 and 12-15 is/are rejected under 35 U.S.C. 103 as unpatentable over Yamane in view of Whitfield et al. (20190169998).

Regarding claim 4, Yamane discloses all that is claimed in claim 1 discussed above and Yamane further discloses at least one of the plurality of impingement apertures has one wall that extends from the outer surface to the inner surface through the combustor shell (an oval aperture has one wall which extends from the outer surface to the inner surface through 20) but Yamane is silent regarding wherein at least one of the plurality of impingement apertures has two or more walls that extend from the outer surface to the inner surface through the combustor shell. 
Whitfield teaches a double wall cooling of hot section components in a gas turbine engine where the double wall includes impingement cooling holes which Whitfield calls “resupply holes” (see paras. 5 and 6). Whitfield teaches that double wall cooling with impingement apertures is also used for cooling combustor panels (Whitfield para. 5). Whitfield teaches an impingement aperture (810 in Fig. 13 and 910 in Fig. 14) has a crescent-shape (810 and 910 have a crescent-shape as seen in Figs. 13-14 and per para. 74) and a crescent-shaped aperture has two walls (118, 120 in Figs. 13-14 and per para. 74). Whitfield teaches “geometry shape enables the control of both the magnitude and strength of the vortices within the flow region 112 being expelled into the hybrid skin core cavity cooling passage 98 downstream from the exit 114 of the resupply hole 110” in para. 63.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one of the plurality of impingement apertures extending from the outer surface to the inner surface through the combustor shell in the invention of Yamane be modified to have two walls as taught by Whitfield in order to achieve the desired mass and momentum mixing between the impingement and convective flows by modifying the geometry shape of the impingement aperture (Whitfield paras. 7 and 63). The shape provides a diffused geometry that controls the relative mass and momentum mixing of the two different flows to achieve desired flow (see Whitfield paras. 7 & 63).

Regarding independent claim 12, Yamane discloses a combustor (40 Fig. 13B para. 0084) comprising: 
a heat shield panel (41 Fig. 13B which corresponds to 10 in Fig. 1A per para. 0087) having a first surface (surface of 10 in Fig. 1A facing away from opposing wall 20) and a second surface (surface of 10 facing opposing wall 20) opposite the first surface of the heat shield panel (second surface of 10 is opposite the first surface of 10 in Fig. 1); and 
a combustor shell (42 Fig. 13B which corresponds to 20 in Fig. 1A per para. 0087) having an inner surface (surface of 20 facing 10 in Fig. 1A) and an outer surface (surface of 20 facing away from 10 in Fig. 1A) opposite the inner surface (outer surface of 20 is opposite the inner surface of 20 in Fig. 1A), the inner surface of the combustor shell and the second surface of the heat shield panel being in a facing spaced relationship (inner surface of 20 faces second surface of 10 in annotated Fig. 1A) defining an impingement cavity (labeled in annotated Fig. 1A) therebetween, 
wherein the combustor shell further comprises a plurality of impingement apertures (2 Fig. in 1A, 2A in Fig. 2A para. 0048, 0093) that have a nonaxisymmetric shape (oval 2A in Fig. 2A para. 0066, where an oval is a nonaxisymmetric shape) a plurality of apertures 2 is shown in Fig. 1A and per para. 0010 “at least one flat impingement hole of which the opening width in the flow direction of a crossflow in the gap between the cooling target and the opposing member is greater than the opening width in a direction orthogonal with the flow direction of the crossflow in the gap” indicates a plurality and an oval has a width in the flow direction of a crossflow which is greater than the width in a direction orthogonal with the flow direction as shown in Fig. 2A such that a plurality of oval apertures is disclosed), 
wherein the plurality of impingement apertures perpendicularly extend from the outer surface to the inner surface through the combustor shell (impingement apertures 2 perpendicularly extend from the outer surface to the inner surface through 20 as shown in Fig. 1A), and 
wherein the plurality of impingement apertures has a crescent-shape, a star shape, a comma shape, or an oval shape (the plurality of impingement apertures has an oval shape; a plurality of apertures 2 is shown in Fig. 1A and per para. 0010 “at least one flat impingement hole of which the opening width in the flow direction of a crossflow in the gap between the cooling target and the opposing member is greater than the opening width in a direction orthogonal with the flow direction of the crossflow in the gap” indicates a plurality and an oval has a width in the flow direction of a crossflow which is greater than the width in a direction orthogonal with the flow direction as shown in Fig. 2A such that a plurality of oval apertures is disclosed, and “a plurality of impingement holes” is also disclosed in para. 0091 and para. 0093 indicates 2A is an impingement hole).
Yamane does not explicitly disclose a gas turbine engine, comprising: a combustor section; and the combustor housed within the combustor section. 
Whitfield teaches a gas turbine engine (20 Fig. 1) comprising a combustor section (26 Fig. 1 para. 49) and a combustor (56 Fig. 1 para. 51) housed within the combustor section (56 is housed with combustor section 26 in Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the combustor of Yamane housed within the combustor section of a gas turbine engine as taught by Whitfield as combining prior art elements according to known methods to yield predictable results. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). The combustor of Yamane is capable of use within the gas turbine engine of Whitfield for predictably performing combustion which would be obvious to one of ordinary skill in the art.

Regarding claim 13, Yamane in view of Whitfield teaches all that is claimed in claim 12 as discussed above and Yamane further discloses wherein the nonaxisymmetric shape of each of the plurality of impingement apertures extends from the outer surface to the inner surface through the combustor shell (as shown in Fig. 1A the nonaxisymmetric shape of the impingement apertures extends from the outer surface to the inner surface of 20 as the cross section is consistent from the outer surface to the inner surface).

Regarding claim 14, Yamane in view of Whitfield teaches all that is claimed in claim 12 as discussed above and Yamane further discloses wherein at least one of the plurality of impingement apertures has only one wall that extends from the outer surface to the inner surface through the combustor shell (an oval aperture has one wall which extends from the outer surface to the inner surface through 20).

Regarding claim 15, Yamane in view of Whitfield teaches all that is claimed in claim 12 as discussed above and Yamane further discloses at least one of the plurality of impingement apertures has one wall that extends from the outer surface to the inner surface through the combustor shell (an oval aperture has one wall which extends from the outer surface to the inner surface through 20) but Yamane is silent regarding wherein at least one of the plurality of impingement apertures has two or more walls that extend from the outer surface to the inner surface through the combustor shell. 
Whitfield teaches a double wall cooling of hot section components in a gas turbine engine where the double wall includes impingement cooling holes which Whitfield calls “resupply holes” (see paras. 5 and 6). Whitfield teaches that double wall cooling with impingement apertures is also used for cooling combustor panels (Whitfield para. 5). Whitfield teaches an impingement aperture (810 in Fig. 13 and 910 in Fig. 14) has a crescent-shape (810 and 910 have a crescent-shape as seen in Figs. 13-14 and per para. 74) and a crescent-shaped aperture has two walls (118, 120 in Figs. 13-14 and per para. 74). Whitfield teaches “geometry shape enables the control of both the magnitude and strength of the vortices within the flow region 112 being expelled into the hybrid skin core cavity cooling passage 98 downstream from the exit 114 of the resupply hole 110” in para. 63.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one of the plurality of impingement apertures extending from the outer surface to the inner surface through the combustor shell in the invention of Yamane in view of Whitfield be modified to have two walls as taught by Whitfield in order to achieve the desired mass and momentum mixing between the impingement and convective flows by modifying the geometry shape of the impingement aperture (Whitfield paras. 7 and 63). The shape provides a diffused geometry that controls the relative mass and momentum mixing of the two different flows to achieve desired flow (see Whitfield paras. 7 & 63).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new grounds of rejection rely on a prior art reference not used in the previous rejections, and Applicant’s arguments regarding prior art Whitfield have been considered but are not persuasive.   
On page 7 of Arguments under Amendments, Applicant argues that Whitfield teaches away from orienting the impingement apertures normal.  However, in the Non-Final rejection filed 1/5/2022 prior art reference Uhm was used as the base reference in the 103 rejections and Uhm discloses the limitation in claims 1 and 12: “each of the plurality of impingement apertures perpendicularly extend from the outer surface to the inner surface through the combustor shell” as seen in Fig. 8. In the current 102 and 103 rejections above, prior art Yamane discloses the same limitation as seen in Fig. 1A.  Whitfield was not and is not relied upon for teaching that limitation. Whitfield is relied upon for teachings regarding the shape of the impingement apertures and for teaching a gas turbine engine with a combustor.  Whitfield is not modified so Applicant’s arguments about changing the operation of Whitfield are not relevant.  In addition, Applicant mentions the Walton reference but Walton was not used in the past rejections or the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.H./Examiner, Art Unit 3741   
                                                                                                                                                                                                     /KATHERYN A MALATEK/Primary Examiner, Art Unit 3741